Citation Nr: 0725788	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus (DM), prior to January 2, 
2007.

3.  Entitlement to an initial disability rating in excess of 
40 percent for DM, since January 2, 2007.

4.  Entitlement to an effective date earlier than January 2, 
2007, for the award of service connection for peripheral 
neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In March 2006 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

With regard to the veteran's claim for an earlier effective 
date for service connection for peripheral neuropathy of the 
upper extremities, this matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision issued by VA Appeals Management Center in 
Washington, DC.

In correspondence received in May 2007, the veteran appears 
to have raised claims for service connection for a hernia and 
post-traumatic stress disorder, as well as a claim for a 
total rating due to individual unemployability.  He also 
appears to be attempting to reopen a previously denied claim 
for service connection for a tracheotomy.  These issues are 
referred to the RO for initial development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Initially, the Board notes that during the course of his 
appeal, in correspondence received in May 2007, the veteran 
filed a notice of disagreement with the initial effective 
date assigned for the grant of service connection for 
peripheral neuropathy of the upper extremities in a March 
2007 rating decision.  38 C.F.R. §§ 20.201, 20.202, 20.301.  
The veteran has not been furnished a statement of the case 
that addresses this issue.  Therefore, the Board is required 
to remand the issue to the RO for issuance of a proper 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Several VA treatment records indicate that the veteran 
receives disability benefits from the Social Security 
Administration (SSA) for physical disabilities.  There is no 
indication that any effort has been made to secure the SSA 
decision awarding such benefits or any associated medical 
records.  If such SSA decision and medical records exist, 
they should be obtained and incorporated into the claims 
files.  38 U.S.C. § 5103A (West 2002).  

The Board also notes that the veteran's most recent VA 
treatment records are dated in August 2006.  Copies of any 
available VA records subsequent to that time should be 
obtained and incorporated in the claims files.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

This case was previously remanded to afford the veteran an 
examination and to secure a nexus opinion as to whether it is 
at least as likely as not that any currently diagnosed venous 
insufficiency has resulted from his DM to include any 
medication taken for it.  At the January 2007 VA examination 
the examiner stated that he was unable to offer any opinion 
regarding this issue without resorting to mere speculation 
because he did not have access to any health records dating 
prior to 2001.  The same VA examiner, in an earlier April 
2004 examination report, had opined that there was no 
etiological link between the veteran's venous insufficiency 
and his DM.  The Board therefore finds that, should SSA 
records be secured that include health records dated prior to 
2001, another VA examination should be afforded the veteran, 
conducted preferably by a physician who has not previously 
examined the veteran.  The examiner should determine the 
current nature, extent and etiology of any venous 
insufficiency, if found to be present, and to determine if 
his venous insufficiency is either proximately caused by or 
aggravated by the veteran's service-connected DM.  Pursuant 
to the VA's duty to assist, such an examination is necessary 
to adjudicate the veteran's claim for service connection for 
venous insufficiency.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. §§ 3.159(c)(4), 3.307, 3.309 (2006).

Accordingly, the case is REMANDED for the following action:

1.  VA should furnish the veteran and his 
representative a Statement of the Case 
with respect to the issue of entitlement 
to an earlier effective date for the grant 
of service connection for peripheral 
neuropathy of the upper extremities.  The 
RO should return this issue to the Board 
only if the veteran files a timely 
substantive appeal.

2.  VA should obtain VA treatment records, 
dating from August 2006 to the present, 
and associate the records with the 
veteran's claims files.

3.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

4.  If, and only if, health records 
predating 2001 are secured, then the 
veteran should be afforded another VA 
examination, preferably by a physician 
other than the one who conducted the April 
2004 and January 2007 examinations, to 
determine the nature and etiology of his 
current venous insufficiency.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  The examiner should be asked 
to provide an opinion as to whether it is 
as least as likely as not that any current 
venous insufficiency identified on 
examination is causally related to or 
aggravated by his service-connected DM or 
medication taken for this condition.  The 
examiner should also opine as to whether 
the veteran's obesity has been as likely 
as not caused or aggravated by his DM or 
medications taken therefore, and, if so, 
whether the obesity, in turn, as likely as 
not caused or aggravated his venous 
insufficiency.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



